In Re                                          NMCCA NO. 201900273
Benja min M. W H ANG
Information Systems Technician                          Panel 3
(Submarine) Second Class (E-5)
U.S. Navy                                        PETITION FOR
               Petitioner                   EXTRAORDINARY RELIEF
                                              IN THE NATURE OF A
                                              WRIT OF MANDAMUS
UNIT ED ST AT ES
            Respondent                                ORDER

                                                   Denying Petition


    On 4 October 2019, the Petitioner filed the Petition for Extraordinary Relief
in the Nature of a Writ of Mandamus and Application for a Stay of Proceedings.
In accordance with Navy-Marine Corps Court of Criminal Appeals Rule of Ap-
pellate Procedure 19(f), the Court declined to authorize the Respondent to file
a response to the Petition.
    On 16 July 2019, Captain Warren A. Record, JAGC, USN, a circuit military
judge, issued an investigative subpoena to Toccoa Falls College, an educational
institution in which Petitioner was a former student. The subpoena directed
the college to produce Petitioner’s conduct records and accompanying docu-
ments.
    On 18 July 2019, a charge and two specifications, each alleging sexual as-
sault in violation of Article 120, Uniform Code of Military Justice (UCMJ), 10
U.S.C. § 920 (2012), were preferred against the Petitioner. To date, no charges
or specifications have been referred to a court-martial for trial.
   On 24 September 2019, Petitioner moved the military judge to quash the
subpoena. On 25 September 2019, the military judged denied the motion with-
out conducting a hearing.
    The Petition seeks to have this Court quash the investigative subpoena or,
in the alternative, to order the military judge to conduct a hearing pursuant to
Rule for Courts-Martial 309 to reconsider Petitioner’s motion. In addition, the
Petition seeks to have this Court stay all proceedings in his case.
            In Re Whang, No. 201900273, Order Denying Petition


   Having considered the Petition, it is, by this Court, this 29th day of October
2019,

ORDERED:
   1. That the Application for a Stay of Proceedings is DENIED.
    2. That the Petition for a Writ of Mandamus is DENIED, without prejudice
to raise any and all issues contained in the Petition should this Court acquire
jurisdiction over a timely appeal of a court-martial conviction filed pursuant to
Article 66(b), UCMJ, 10 U.S.C. § 866(b) (2019).

                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court



Copy to:
NMCCA (51.3)
52
45 (LCDR Larson)
TDC (LT Martinez)
46
02




                                       2